The State of TexasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     January 8, 2015

                                  No. 04-14-00100-CR

                               Edgar Javier GONZALES,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 10-2321-CR
                              William Old, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due January 30, 2015.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court